Exhibit 10.1

EMBARCADERO TECHNOLOGIES, INC.

CHANGE OF CONTROL POLICY

This Change of Control Policy of Embarcadero Technologies, Inc., a Delaware
corporation (the “Company”) is effective as of February 7, 2007.

POLICY GOALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control
transaction. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to officers of the Company and can cause
these individuals to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of its officers, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

B. Accordingly, the Board believes that it is in the best interests of the
Company and its stockholders to provide officers with an incentive to continue
their employment and to motivate such individuals to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders by
providing them with certain benefits upon a Change of Control that provide them
with enhanced financial security and incentive notwithstanding the possibility
or occurrence of a Change of Control.

POLICY

1. Eligibility. This Policy shall be applicable to each individual who is an
employee of the Company holding any of the following positions: (i) Chief
Executive Officer, (ii) Chief Financial Officer, (iii) Chief Technology Officer,
(iv) Vice President of Marketing, (v) Vice President of Product Management, and
(vi) Vice President of Sales, in each case, as of the effective date of a Change
of Control (each, an “Officer”); provided, however, that the terms of this
Policy will not apply to any Officer who is or becomes party to one or more
agreements with the Company, other than an agreement which merely reflects the
terms of a Company stock plan under which the Officer has received awards, which
provides for specified benefits to the Officer upon or in connection with a
Change of Control. In order to become eligible to receive benefits under this
Policy, each Officer must execute the acknowledgment provided below. Once
acknowledged, the terms of this Policy shall constitute the entire agreement
between the Officer and the Company as to the subject matter covered by the
Policy and such terms may thereafter be amended only by a written agreement
signed by the Officer and, following approval by the Board or an authorized
Committee thereof, a duly authorized officer of the Company.

2. No Right to Employment. Nothing in this Policy shall confer upon any Officer
any right to continue in the employ of, or other relationship with, the Company
or any of its affiliates, or limit in any way the right of the Company or any of
its affiliates to terminate such Officer’s employment or other relationship at
any time, with or without cause. Nothing in this Policy shall give any Officer
any benefits whatsoever in the event the Officer’s employment terminates in a
manner that is not in connection with a Change of Control.

 

1



--------------------------------------------------------------------------------

3. Separation Benefits Upon Change of Control Termination. In the event that an
Officer experiences a Change of Control Termination (as defined below), then
subject to Sections 3(d) and 4 below, the Officer will be entitled to the
following benefits:

(a) Cash Benefits. The Company will continue to pay the Officer’s then-current
base salary for the Applicable Period (as defined below) following the effective
date of the release referred to in Section 3(d) below, in accordance with the
Company’s normal payroll schedule;

(b) Vesting Acceleration. The remaining unvested portion of any stock options or
shares of restricted stock held by the Officer as of the effective date of the
Change of Control Termination shall automatically be accelerated so as to become
completely vested and exercisable (and any such right of repurchase or
forfeiture provision shall lapse in full) as of the effective date of the Change
of Control Termination; and

(c) Health Benefits. If the Officer timely elects continued health insurance
coverage under COBRA, the Company will reimburse the Officer for premium
payments sufficient to continue such Officer’s group health insurance coverage
at the level in effect as of the effective date of the Change of Control
Termination (including dependent coverage, if any) for the lesser of (i) the
Applicable Period following the Change of Control Termination or (ii) the date
that the Officer becomes eligible for group health insurance benefits through
another employer.

(d) Conditions to Payment of Benefits. Notwithstanding anything else to the
contrary contained herein, no Officer shall be entitled to payment of any
benefits provided under this Section 3 or otherwise under this Policy unless and
until the Company (or its successor) shall have received from the Officer an
effective release (a “Release”) releasing the Company (or its successor) from
any and all claims such Officer may have against such entities related to or
arising in connection with his or her employment, the terms of such employment
and termination thereof. Such Release shall be in form and substance reasonably
satisfactory to the Company. Furthermore, the payment of any cash or other
benefits pursuant to this Policy shall be subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Thus
for example, to the extent reasonably necessary to avoid noncompliance with
Section 409A, payments may be delayed under this Policy until six months
following the date of Officer’s termination of employment, without the need to
further amend this Policy.

4. Taxes.

(a) General Withholding Tax Obligations. The Officer shall be responsible for
any income, excise or other taxes imposed on the Officer under applicable law
with respect to the benefits provided hereunder, including without limitation,
delivering to the Company (or its successor) any amounts necessary to timely
satisfy any applicable withholding tax obligations.

(b) Limitation on Payments. In the event that the benefits provided under this
Policy (x) constitute “parachute payments” within the meaning of Section 280G of
the Code, and (y) but for this Section 4(b) would be subject to the excise tax
imposed by Code Section 4999 (or any corresponding provisions of state income
tax law), then such benefits shall be either (1)

 

2



--------------------------------------------------------------------------------

delivered in full to the Officer, or (2) delivered as to such lesser extent as
would result in no portion of such severance benefits being subject to excise
tax under Code Section 4999, whichever amount, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Code Section 4999, results in the receipt by the Officer on an after-tax basis
of the greater amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Code Section 4999. Any determination required
under this Section 4(b) shall be made in writing by the Company’s independent
accountants, whose determination shall be conclusive and binding for all
purposes on the Company and the Officer. In the event that (1) above applies,
then the Officer shall be responsible for any excise taxes imposed with respect
to such benefits. In the event that (2) above applies, then each benefit
provided hereunder shall be proportionately reduced to the extent necessary to
avoid imposition of such excise taxes.

5. Definition of Terms. The following terms referred to in this Policy shall
have the following meanings:

(a) “Applicable Period” means (i) in the case of each of the Chief Executive
Officer, Chief Financial Officer and Chief Technology Officer of the Company,
twelve (12) months, and (ii) in the case of each of the Vice President of
Marketing, Vice President of Product Management and Vice President of Sales, six
(6) months.

(b) “Cause” means (solely for purposes of this Policy) (i) an Officer’s breach
of any confidentiality agreement between the Company and the Officer; (ii) an
Officer’s failure or refusal to comply with the Company’s Employee Manual, the
Company’s Code of Business Conduct and Ethics, or other policies or procedures
established by the Company; (iii) an Officer’s appropriation (or attempted
appropriation) of a business opportunity of the Company, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Company; (iv) an Officer’s misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) an
Officer’s conviction of, or the entering of a guilty plea or plea of no contest
with respect to a felony, the equivalent thereof, or any other crime with
respect to which imprisonment is a possible punishment; (vi) an Officer’s
willful misconduct or incompetence; (vii) an Officer’s physical or mental
disability or other inability to perform the essential functions of his
position, with or without reasonable accommodation; or (viii) an Officer’s
death.

(c) A “Change of Control” shall have occurred if, and only if: (i) any
individual, partnership, firm, corporation, association, trust, unincorporated
organization or other entity or person, or any syndicate or group deemed to be a
person under Section 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote in the election of directors of the
Company; (ii) if those individuals who constituted the Company’s Board of
Directors on February 1, 2007 cease to constitute a majority of the Board as a
result of a proxy solicitation made by a third party pursuant to Regulation 14A
under the Securities Exchange Act of 1934; (iii) there occurs a reorganization,
merger, consolidation or other corporate transaction involving the Company
(“Transaction”), in each case, with respect to which the stockholders of the
Company

 

3



--------------------------------------------------------------------------------

immediately prior to such Transaction do not, immediately after the Transaction,
own more than 50% of the combined voting power of the Company’s then outstanding
securities entitled to vote in the election of directors of the Company or of
the securities of any other corporation resulting from such Transaction; or
(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed, other than in connection with a bankruptcy, insolvency or other
similar proceeding, or an assignment for the benefit of creditors.

(d) A “Change of Control Termination” shall have occurred if the Officer’s
employment by the Company, or any of its subsidiaries or affiliates, is
terminated without Cause or the Officer Resigns for Good Reason, in either case
within twelve (12) months following the effective date of a Change of Control.

(e) “Resignation for Good Reason” means a resignation based on: (i) a material
reduction in an Officer’s duties and responsibilities from those in effect
immediately prior to the effectiveness of a Change of Control; (ii) the
assignment to an Officer of duties inconsistent with his or her title; or
(iii) a relocation of an Officer’s principal place of work to a location that is
both (x) more than 50 miles from San Francisco, California and (y) more than 50
miles from such Officer’s principal residence.

6. Governing Law. This policy shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to the
principles of conflicts of laws.

7. General. Any successor to the Company (whether direct or indirect, and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets will assume the
Company’s obligations under this Policy. Without the written consent of the
Company, an Officer may not assign or transfer his or her rights under the
Policy to any other person or entity. Notwithstanding the foregoing, the terms
of the Policy and all rights of an Officer hereunder will inure to the benefit
of, and be enforceable by, his or her personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

Acknowledgment:

By signing below, the Officer indicates his or her agreement to and acceptance
of the terms and conditions of the Embarcadero Technologies, Inc. Change of
Control Policy:

Signature:                                         

Name (print):                                  

Date Executed:                                

 

4